NUMBER 13-14-00527-CV

                                 COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


            IN RE STATE FARM LLOYDS AND RICHARD FREYMANN


                           On Petition for Writ of Mandamus.


                              MEMORANDUM OPINION
      Before Chief Justice Valdez and Justices Garza and Longoria
                   Memorandum Opinion Per Curiam1

        Relators, State Farm Lloyds and Richard Freymann,2 have filed a petition for writ

of mandamus requesting that this Court direct respondent, the Honorable Rose Guerra

Reyna, Presiding Judge of the 206th District Court of Hidalgo County, Texas, to withdraw



        1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).

        2  The named relators as provided in the style of this original proceeding include State Farm Lloyds
and Richard Freymann; however, the relators listed in the “Identity of Parties and Counsel” also includes
Rosanna Baca. See TEX. R. APP. P. 52.1 (providing the required contents for the caption of the original
proceeding). The petition states that “Rosanna Baca had not answered at the time the [order subject to
review herein] was issued but has filed a plea in abatement which has not yet been ruled on by
Respondent.” Because Baca is not seeking any relief regarding the order at issue in this petition for writ
of mandamus, we do not consider her to be a relator in this original proceeding. See id. R. 52.2 (stating
that the “party seeking the relief is the relator”).
her order denying relators’ verified plea in abatement and to enter an order abating the

suit for damages brought against relators by the real party in interest, Alexandra Morales,

until sixty days after she provides relators with a notice letter for her claim stating the

specific, separate amounts for the claimed damages and attorney’s fees. See TEX. INS.

CODE ANN. § 541.154 (West, Westlaw through 2013 3d C.S.) (“Prior Notice of Action”); id.

§ 541.155 (West, Westlaw through 2013 3d C.S.) (“Abatement”); TEX. R. APP. P. 52.1

(“Commencement” of Original Proceedings). In addition, relators request that this Court

issue immediate temporary relief staying respondent’s order denying the plea in

abatement. See TEX. R. APP. P. 52.10 (“Temporary Relief”).

      The Court, having examined and fully considered the petition for writ of mandamus

and the applicable law, is of the opinion that the petition for writ of mandamus should be

denied for the reasons expressed in our opinion in In re State Farm Lloyds, Richard

Freymann, and Nathan Burris, No. 13-14-00347-CV, 2014 WL 4243701, at **4–9 (Tex.

App.—Corpus Christi Aug. 27, 2014, orig. proceeding) (mem. op).          Accordingly, the

Court DENIES the petition for writ of mandamus and request for immediate temporary

relief. See TEX. R. APP. P. 52.8(d).


                                                        PER CURIAM


Delivered and filed the
19th day of September, 2014.




                                            2